DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 8/25/21, wherein:
Claims 1-25 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11, 14-19, 24-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEINER ET AL (US 2018/0074508) in view of LINDHE (US 2020/0268226).  Herein after KLEINER and LINDHE.
As for independent claim 1, KLEINER discloses an autonomous mobile robot comprising: 
a drive system to support the robot above a surface, the drive system operable to navigate the robot about the surface {at least par. 0007, 0108, 0117 figures 1-2C e.g. drive system 230}; 
a sensor system configured to generate a signal indicative of a location of the robot on the surface {see at least figure 2A pars. 0007, 0108, 0117 e.g. sensors 270A-270H}; 

establishing a behavior control zone on the surface, wherein establishing the behavior control zone comprises:
receiving a user command to define a location of the behavior control zone
{see at least figures 5-7, 10A-10F pars. 0013-0015, 0156, 0159, 0179-0180 which discloses receiving from the user device, a selection input (e.g. levels of cleaning for the at least one of the respective regions and/or the sub-regions, user defined boundary or label for one or more of the respective regions); pars. 0162-0163, fig. 15 discloses provide that the user input to the segmentation map may include a cleaning mission instruction. For example, a cleaning mission instruction may include a cleaning order instruction that includes an identification of the order in which the regions are to be cleaned in a given mission, as shown for example, in FIG. 15. The cleaning order instruction may include an identification regarding a subset of the regions that are to be cleaned in the given mission}
controlling the drive system, in response to receiving the user command to define the location of the behavior control zone, to maneuver the robot to the defined location of the behavior control zone on the surface to confirm the defined location of the behavior control zone

par. 0182 discloses sending the modified segmentation map based on the user input data and the segmentation map to the robot (block 708). The robot may be operable to perform a cleaning mission responsive to the modified segmentation map}, 
in a cleaning mission, maneuvering, using the drive system, the robot about the surface and initiating a behavior in response to determining, based on the signal indicative of the location of the robot, that the robot is proximate the behavior control zone 
{see at least fig. 6, par. 0115, 0152-0153, 0155-0160 discloses e.g. in response to the control signal, the mobile robot 100 operates to implement or execute a conduct prescribed by the control signal, i.e., the prescribed conduct. This prescribed conduct represents a deterministic component of the movement activity of the mobile robot 100; par. 0155 discloses the cleaning operation may 
 KLEINER discloses claimed invention as indicated above.  However, KLEINER does not explicitly disclose “controlling the drive system to confirm the defined location of the behavior control zone”.  However, the Examiner asserts this limitation is considered as intended use and does not positively recite the controller actual perform the confirmation of the defined location of the behavior control zone and thus is given little patentable weight.  In light of the specification at least pars. 0052-0053 in specification publication, the robot appears to receive the confirmation from the user, the robot does not seem to perform a confirmation.    
Furthermore, LINDHE discloses this such limitation as least in pars. 0026-0027, 0074, claim 7, figure 6 e.g.  the user can either confirm that the proposed area indeed is the area to be cleaned and send the confirmation as an instruction accordingly, or modify the proposed area, for instance by moving corner points of a rectangle encompassing the proposed area, as shown on the display, in desired directions.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the system of KLEINER to include the robot receive the confirmation from the user about the area to be cleaned (defined location of the 
As for dep. claim 5, which discloses wherein the operations further comprise, in response to establishing the behavior control zone, controlling the drive system to navigate the robot through at least a portion of the behavior control zone {see KLEINER at least fig. 5, pars. 0151-0154}.
As for dep. claim 6, which discloses wherein controlling the drive system to navigate the robot through at least the portion of the behavior control zone comprises controlling, in response to wirelessly receiving user instructions, the drive system to navigate the robot through at least the portion of the behavior control zone {see KLEINER at least figures3- 5, pars. 0028, 0151-0157}. 
As for dep. claim 7, which discloses wherein the portion of the behavior control zone comprises a perimeter of the behavior control zone {see KLEINER at least par. 0153, 0216, 0219}. 
As for dep. claim 8, which discloses wherein the portion of the behavior control zone comprises a path through an interior of the behavior control zone {see KLEINER at least 0152-0153, 0221}.
As for dep. claim 9, which discloses wherein the operations further comprise: transmitting mapping data to cause a mobile device to present a map of the surface, and receiving from the mobile device a user instruction to establish the behavior control zone {see KLEINER at least figures 5 and 6}. 
As for dep. claim 10, which discloses wherein the operations further comprise, in response to establishing the behavior control zone, controlling the drive system to 
As for dep. claim 11, which discloses  wherein: the surface comprises a first portion having a first surface type and a second portion having a second surface type {KLEINER at least figures 11A-11C. pars. 0191, 0226}, the behavior control zone covers the second portion having the second surface type {figure 11A-11C, pars. 0191-0192, 0228} , and initiating the behavior in response to determining, based on the signal indicative of the location of the robot, that the robot is proximate the behavior control zone comprises initiating the behavior in response to determining that the robot is proximate the second portion of the surface as the robot maneuvers about the first portion of the surface {see at least figures 11A-C, 0191-0192, 0228-0229}. 
As for dep. claims 14-15, which discloses wherein the behavior comprises adjusting a movement direction of the robot, wherein adjusting the movement direction of the robot comprises orienting the robot to enter the behavior control zone at an angle.  {see KLEINER at least pars. 0165-0166; 0225-0226}. 
As for dep. claim 16, which discloses wherein the behavior control zone is a keep-out zone, and the behavior comprises avoiding the keep-out zone {see KLEINER at least par. 0151, 0224, 0228}. 
As for dep. claim 17, which discloses wherein the operations comprise: controlling the drive system to maneuver the robot along a path in a first direction into the behavior control zone and in response to detecting that the robot is within the behavior control zone, controlling the drive system to maneuver the robot along the path 
As for dep. claim 18, which discloses wherein the operations comprise: detecting that the robot is within the behavior control zone, and preventing initiation of an operation of the robot in response to detecting that the robot is within the behavior control zone {see KLEINER at least par. 0014-0015, 0120, 0146, 0216}.
As for dep. claim 19, which discloses wherein preventing the initiation of the operation of the robot in response to detecting that the robot is within the behavior control zone comprises preventing initiation of a movement operation of the robot in response to detecting that the robot is within the behavior control zone {see KLEINER at least par. 0014-0015, 0120, 0146, 0216}.
As for dep. claim 24, which discloses wherein the behavior control zone covers a first portion of the surface containing an object, and the operations comprise: updating the behavior control zone to cover a second portion of the surface in response to the object being moved to the second portion of the surface {see KLEINER at least pars. 0220-0221}.
As for independent claim 25, KLEINER discloses A method comprising: 
presenting, on a display, a map including a representation of a perimeter of a surface in an environment {see at least figure 5-6, pars. 0147-0148; 0152-0153}
presenting, on the display and overlaid on the map, indicators indicative of features of the environment {see at least figures 5-6, 23-24; pars. 0038, 0149; 0160}
receiving a user instruction to define a location behavior control zone on a surface 

transmitting, to an autonomous mobile robot, and in response to receiving the user instruction to define the location of the behavior control zone, data indicative of the behavior control zone to cause the robot to move to a location of the behavior control zone on the surface and establishing the behavior control zone to cause the robot in a cleaning mission to initiate a behavior in response to the robot being proximate to the behavior control zone as the robot maneuvers about the surface 
{see par. 0182 discloses sending the modified segmentation map based on the user input data and the segmentation map to the robot (block 708). The robot may be operable to perform a cleaning mission responsive to the modified segmentation map}, 
{see at least fig. 6, par. 0115, 0152-0153, 0155-0162 discloses e.g. in response to the control signal, the mobile robot 100 operates to implement or execute a conduct prescribed by the control signal, i.e., the prescribed conduct. This prescribed conduct represents a deterministic component of the movement activity of the mobile robot 100; 
 KLEINER discloses claimed invention as indicated above.  However, KLEINER does not explicitly disclose “controlling the drive system to confirm the defined location of the behavior control zone”.  However, the Examiner asserts this limitation is considered as intended use and does not positively recite the controller actual perform the confirmation of the defined location of the behavior control zone and thus is given little patentable weight.  In light of the specification at least pars. 0052-0053 in specification publication, the robot appears to receive the confirmation from the user, the robot does not seem to perform a confirmation.    
Furthermore, LINDHE discloses this such limitation as least in pars. 0026-0027, 0074, claim 7, figure 6 e.g.  the user can either confirm that the proposed area indeed is the area to be cleaned and send the confirmation as an instruction accordingly, or modify the proposed area, for instance by moving corner points of a rectangle encompassing the proposed area, as shown on the display, in desired directions.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the system of KLEINER to include the robot receive the confirmation from the user about the area to be cleaned (defined location of the 
As for dep. claims 26-27, which discloses receiving a signal, in response to the robot being proximate the defined location of the behavior control zone, a request for user confirmation of the defined location of the behavior control zone; receiving a user confirmation of the defined location of the behavior control zone, wherein establishing the behavior control zone comprises establishing the behavior control zone in response to receiving the user confirmation of the defined location of the behavior control zone {see LINDHE at least figure 7, 0024-0028, 0073-0074; KLEINER  at least figure 7, pars. 0179-0182}.
As for dep. claim 28, which discloses transmitting a signal, in response to the robot being proximate the defined location of the behavior control zone, to a mobile device to request user confirmation of the defined location of the behavior control zone {see LINDHE at least figures4- 7, 0024-0028, 0071-0074}.
As for dep. claim 30, which discloses receiving user information of the defined location of the behavior control zone, and establishing the behavior control zone in response to receiving the user confirmation of the defined location of the behavior control zone {see LINDHE at least figure 7, 0024-0028, 0073-0074; KLEINER  at least figure 7, pars. 0179-0182}.





Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEINER  in view of LINDHE as applied to claim 1 above and further in view of WHITE ET AL (US 2018/0050634) Applicant IDS filed on 7/14/20.  Herein after WHITE.
As for dep. claims 2-4, KLEINER/LINDHE discloses wherein as shown in figure 2A, par 0117. However, KLEINER does not explicitly disclose the controller is operably connected to the light indicator system, activating the light indicator system in response to the robot being proximate the behavior control zone.  However, WHITE teach such this limitation as least in figures 1, 3, pars. 0005, 0135-0136, 0080.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of KLEINER/ LINDHE to include the light indicator system as taught by WHITE in order to providing visual indication, service condition of the autonomous mobile robot and detection of an obstacle during the operation. 
As for dep. claims 3-4, which discloses wherein activating the light indicator system in response to the robot being proximate the behavior control zone comprise operating the light indicator system to indicate a direction of the behavior control zone relative to the location of the robot, wherein the operations comprise activating the light indicator system in response to establishing the behavior control zone {see WHITE at least pars. 0005, 0104, 0105, 0135-0136, 0080}.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEINER in view of LINDHE as applied to claim 1 above and further in view of AFROUZI ET AL (US 2019/0176321),  Herein after AFROUZI.
As for dep. claims 12-13, KLEINER/ LINDHE discloses the wherein the robot comprises a vacuum system to clean the surface {see at least figures 2A-2C}.  KLEINER does not explicitly adjusting a vacuum power delivered to the vacuum system, and adjusting a movement speed of the robot. However, AFROUZI teaches such this limitation as least on pars. 0027, 0032.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the robot vacuum system of KLEINER/ LINDHE to include adjusting the vacuum power and movement speed of the robot as taught by AFROUZI in order for user the ability to adjust the robot operation based on the user desire e.g. low speed/high speed at particular area that the user prefer {AFROUZI par. 0027}. 
Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEINER in view of LINDHE as applied to claim 1 above and further in view of BAE ET AL (US 2018/0292832) Applicant IDS filed on 7/14/20.  Herein after BAE.
As for dep. claim 20, KLENER/ LINDHE discloses claimed invention as indicated above except for initiating the behavior in response to determining, based on the signal indicative of the location of the robot that the robot is within a buffer zone around the behavior control zone. However, BAE teaches such this limitation as least in {figures 1A-1B, par. 0011-0013 discloses the buffer zone (e.g. warning zone 108), the vehicle can determine within what zone(s) its error bounds is located by superimposing the error bounds with a map that is portioned into zones. The vehicle can use its estimated location error bounds to stay within a safe zone of the map. If the vehicle's estimated location error bounds enter a warning zone, the vehicle can redirect itself away from the warning zone and back into the safe zone}.

As for dep. claim 21 which discloses the sensor system is configured to generate data indicative of locations of the robot on the surface, and the operations comprise estimating an uncertainty associated with the data indicative of the locations of the robot, wherein a size of the buffer zone is based on the estimated uncertainty {see BAE at least pars. 0011-0013}. 
As for dep. claim 22, which discloses wherein the size of the buffer zone is proportional to the estimated uncertainty {see BAE at least pars. 0011-0013}. 
As for dep. claim 23, which discloses wherein a size of the buffer zone is user-selected, the size being provided by a mobile device {see BAE at least par. 0012}. 	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/KIRA NGUYEN/Primary Examiner, Art Unit 3664